Atkinson, J.,
concurring specially. The original petition as amended was a suit by certain depositors and creditors suing for themselves and others similarly situated, instituted against the officers of the bank, based on tort. The tort complained of was alleged negligence of the officers in the performance of their duties, alleged to have brought about insolvency of the bank, and causing individual loss to each of the plaintiffs for which they are suing. The plaintiffs are not suing for the bank or pursuing a fund. They are seeking a general judgment against the defendants personally, based on alleged injury to plaintiffs as creditors. The action of defendants did not amount to a tort as against the plaintiffs. Had it done so, the plaintiffs would be the persons having a right to sue. But it would seem that the plaintiffs should sue separately, and not jointly. Hunter v. Moss, 169 Ga. 100 (149 S. E. 705).